Citation Nr: 0835472	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a left 
tibia disability, claimed as a left ankle fracture.

2.  Entitlement to service connection for an osteochondroma 
of the left tibia, post-operative, claimed as a left ankle 
fracture, to include a surgical scar.  

3.  Entitlement to service connection for a lumbar herniated 
disc status post laminectomy secondary to a non-service-
connected left ankle disability.

4.  Whether there was clear and unmistakable error (CUE) in a 
July 22, 1957 rating decision that denied service connection 
for a congenital osteogenic defect on the left tibia and that 
did not consider a post-operative scar of the left tibia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from several rating decisions by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a rating action dated in December 
2003, the RO denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
claimed as a "lower leg condition".  The RO found that the 
evidence submitted since the previous denial was not new and 
material to substantiate the claim for post-operative 
osteochondroma of the left tibia.  In a rating action dated 
in February 2005, the RO denied the veteran's claim for 
service connection for a lumbar herniated disc, status post 
laminectomy, claimed as secondary to a left ankle disability.  
In an August 2006 rating action, the RO found that no 
revision was warranted in the July 1957 decision to deny 
compensation for osteochondroma of the left tibia, to include 
a post-operative scar.

Two matters must be addressed before the Board considers the 
merits of the veteran's claims.  First, in a signed statement 
dated in October 2004, the veteran indicated that he wished 
to withdraw his claims for service connection for 
osteochondroma left tibia, post operative and for "s s/c 
B/C" (secondary service connection for a back condition).  
In another statement on the same date, the veteran clarified 
that he was requesting service connection for "lower leg or 
left ankle" - not for osteochondroma of the left tibia that 
was considered in the December 2003 rating decision.  He 
pointed the RO to his notice of disagreement (NOD) dated in 
January 2004 where he explained the origin of his claimed 
disability.  In that NOD, he asserted that he developed left 
ankle problems when he fell and twisted his left ankle during 
a double-time march in armor school in Fort Knox, Kentucky 
and was given a permanent profile for his left ankle injury 
on March 19, 1955.  On a hand-written note attached to the 
veteran's October 2004 withdrawal, an RO staff person wrote 
that the veteran was claiming service connection for (1) 
residuals of a left ankle injury and (2) secondary service 
connection for a back condition.

In a signed statement dated in February 2006, the veteran 
again indicated that he wished to withdraw the issue of 
service connection for osteochondroma [of the left tibia].  
The Board observes that the veteran's post operative 
osteochondroma of the left tibia is in the anatomical area of 
his left ankle.  In a September 2005 statement of the case 
(SOC), the RO provided an anatomical description of the area 
where the veteran had surgery during active service.  His 
medical records showed that the surgery was on the "left 
third distal part and distal malleolus of the tibia," which 
is "within the region of [the] left ankle".  The RO 
explained that when the veteran stated that he wanted service 
connection for his left ankle, it referred to the same 
anatomical area as his post-operative osteochondroma of the 
left tibia.  In other words, the veteran's surgery on his 
left tibia could be roughly described as his left ankle.  
Therefore, the Board will disregard the veteran's requests to 
withdraw his claim for service connection for post-operative 
osteochondroma of the left tibia.  Instead, the Board will 
broadly construe his claim for service connection for a left 
ankle or left tibia disability.  The Board will consider this 
claim based on the in-service surgery he had on his left 
tibia and based on his claimed in-service injury to his left 
ankle.

A second preliminary matter involves the veteran's receipt of 
disability benefits from the Social Security Administration 
(SSA).  In a November 1991 claim for pension and compensation 
based on an ankle and left leg injury and a back disability 
that began in 1990, there is an illegible notation under the 
Social Security income box.  However, in a VA Pension 
Eligibility Report dated in September 1992, the veteran 
indicated that he was receiving Social Security income.  
Finally, in a statement that appears to have been received in 
May 2001, the veteran indicated that he was receiving Social 
Security income.  When the record suggests that SSA may have 
records pertinent to the appellant's claim, but which have 
not been obtained, either a remand is required to obtain the 
records, or a non-conclusory explanation needs to be provided 
as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate any of the veteran's claims for 
service connection.  In the veteran's May 2001 statement, he 
explained that: 

I adapted myself to depend on only one leg, and I 
managed to get by for many years until a work 
accident in May 1990 when I hurt my waist [and] my 
problems started again.  In June 1991 I was 
operated on for discs, and I could no longer work 
anymore.  On this occasion my right leg was 
affected that was my support, and it was then that 
I requested Social Security and Veteran.  Social 
Security accepted my claim as well as the company 
where I worked....  

Based on this context provided by the veteran as well as a 
June 1992 medical examination report from the Industrial 
Commission of Puerto Rico, it appears that the veteran 
applied for and received SSA benefits following a 1990 
workplace back injury.  Because this workplace accident 
happened more than 30 years after the veteran's separation 
from military service, and because the evidence of record 
does not contain a single complaint related to any back pain 
before this 1990 back injury, the Board finds that the SSA 
records are not pertinent to any of the veteran's claims and 
therefore would not reasonably help to substantiate any of 
his claims.  Consequently, as the Board is directed to avoid 
remanding a claim that would not result in any additional 
benefit to the veteran, this writing decides the veteran's 
claims on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

The veteran testified at a personal hearing before RO 
personnel in May 2007; a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 1957 rating decision, the RO denied the 
veteran's claim for service connection for a left tibia 
disability; although notified of the denial, the veteran did 
not initiate an appeal.

3.  In a May 2001 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a left tibia disability; although notified of 
the denial, the veteran did not initiate an appeal.

4.  Evidence associated with the claims file since the May 
2001 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left tibia disability, claimed as a left 
ankle fracture, or raises a reasonable possibility of 
substantiating a claim for service connection for a left 
tibia disability, claimed as a left ankle fracture.

5.  The evidence of record demonstrates that the veteran's 
osteochondroma of the left tibia, post-operative, claimed as 
a left ankle fracture, to include a surgical scar, was not 
the result of any established disease, event, or injury 
during active service, including any fracture; nor was an 
osteochondroma of the left tibia, post-operative shown to be 
aggravated by military service.

6.  The evidence of record demonstrates that the veteran's 
current low back disability is not the result of an injury or 
disease incurred in service and is not the result of a 
service-connected disability.

7.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time of the July 22, 1957 rating decision 
such that the outcome of the claim for service connection for 
a left ankle disability and post-operative scar would have 
been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The RO's July 1957 denial of service connection for a 
left tibia disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The RO's May 2001 denial of service connection for a left 
tibia disability is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  As evidence received since the RO's May 2001 denial is 
new and material, the veteran's claim for service connection 
for a left tibia disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2007).

4.  An osteochondroma of the left tibia, post-operative, 
claimed as a left ankle fracture, to include a surgical scar, 
was not incurred in or aggravated by military service, nor 
may service incurrence of arthritis be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  A lumbar herniated disc status post laminectomy was not 
incurred in or aggravated by active service, nor may service 
incurrence of a low back disability be presumed; a low back 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

6.  The July 22, 1957 rating decision that denied service 
connection for a left ankle disability and omitted 
consideration of a post-operative scar was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. §§ 310 
(West 1958); 7105 (West 2002); 38 C.F.R. §§ 3.63 (1956); 
3.104, 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a left tibia disability, claimed as a 
left ankle fracture, was received in May 2003.  He was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2003 and November 2004.  
The veteran's claim for service connection for a low back 
disability secondary to a non-service-connected left ankle 
disability was received in February 2004.  For this claim, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in December 2004.  Finally, the 
veteran's claim for service connection for a scar on the left 
ankle (status post excision of exostosis of the left tibia) 
was received in February 2006 and was based on clear and 
unmistakable error (CUE) in a rating decision dated July 22, 
1957.  The veteran was notified of the provisions of the VCAA 
as it pertains to service connection on the basis of CUE in a 
letter dated in June 2006.

These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in December 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the September 2003 VCAA notice letter shows the 
RO identified the basis for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
a VA treatment record pertaining to his claimed disabilities 
have been obtained and associated with his claims file.  In 
addition, numerous documents written in Spanish have been 
translated into English for the record.  

Although the veteran was provided with a VA orthopedic 
examination in May 1957, he was not been provided with a 
contemporaneous VA examination to assess the current nature 
and etiology of any of the claimed disabilities on appeal.  
However, VA need not conduct an examination with respect to 
the claims on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
disability of the left ankle, to include residuals of a left 
ankle scar.  Nor is there evidence of an event, injury, or 
disease that occurred in service related to the veteran's 
current low back disability.  Therefore, a VA examination to 
evaluate the veteran's claimed left ankle and low back 
disabilities is not warranted.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.
New and Material Evidence

In a July 1957 rating decision, the RO denied the veteran's 
claim for service connection for a "left leg condition" 
(originally claimed as an ankle condition of the left leg), 
noting that the evidence of record showed that the veteran 
had a congenital osteogenic defect on the left tibia.  
Service treatment records include a physical profile 
assessment dated in March 1955 showing the presence of a 
benign tumor on the left ankle.  The veteran was placed on a 
permanent profile to limit marching, jumping and preclude 
field training.  The evidence further showed that surgical 
intervention of a remedial nature was performed in November 
1956 to excise a lesion (exostosis) of the bone on the left 
tibia.  A May 1957 VA orthopedic examination found no 
evidence of disability or deformity.  The veteran's 
symptomatology in service was considered to be the normal 
progress of his congenital disease, evidencing no 
aggravation.  Evidence of record included the veteran's 
January 1957 claim for service connection; the veteran's 
service treatment records, and a May 1957 VA orthopedic 
examination report.  

Although notified of the July 1957 denial, the veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for a left ankle disability in August 1979, 
stating that he broke his ankle in service, was hospitalized 
from November 1956 to December 1956, and underwent a left 
ankle operation during that time.  In a letter dated in 
October 1979, the RO directed the veteran's attention to the 
July 1957 rating decision that notified him that his left leg 
condition was not incurred in or aggravated during his 
military service.  The veteran submitted no additional 
evidence, and the RO did not develop the claim.

The veteran attempted to reopen his claim for compensation 
for an "ankle and left leg" disability in 1991.  Evidence 
of record included a VA treatment note dated in November 1991 
in which the veteran complained of low back pain and stated 
that he had a history of a left ankle surgery in 1956 
"secondary to a ligament tear", and documents related to a 
May 1990 workplace back injury.  In letters dated in October 
1992 and November 1992, the RO denied the veteran's claim for 
non-service-connected pension, but did not address the 
veteran's claim for compensation.  The veteran did not 
initiate an appeal of this determination.  

In December 2000, the veteran attempted to reopen his claim 
for service connection for the "left leg".  In a rating 
decision dated in May 2001, the RO denied the veteran's 
application to reopen his claim, noting that the evidence 
submitted was not new and material.  The rating decision 
again explained that the veteran's condition existed prior to 
service, he underwent corrective surgery for a congenital 
defect, and no aggravation was shown by the service treatment 
records.  Evidence of record included the veteran's December 
2000 application to reopen his claim and a statement in 
support of his claim received in January 2001.  In that 
statement, he indicated that he underwent surgery on his 
"left foot ankle" at the Rodriguez Hospital in San Juan, 
Puerto Rico while in service and that this evidence was in 
the custody of military personnel.

Although notified of the May 2001 denial, the veteran did not 
initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The veteran attempted to reopen his claim for service 
connection for his "lower leg condition" in May 2003.  This 
appeal arises from the RO's December 2003 denial of service 
connection for an osteochondroma of the left tibia, post-
operative.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the May 2001 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 2001 denial 
includes multiple statements from the veteran, private CT 
(computed tomography) and MRI (magnetic resonance imaging) 
reports dated in April 2005, a private medical certification 
by M. V., M. D., dated in May 2005, the veteran's testimony 
from a May 2007 hearing, and 51 pages of previously submitted 
(and considered) documents that were now translated from 
Spanish to English.

This evidence is new in that it was not previously before 
agency decision makers at the time of the September 2003 
decision, and (with the exception of the translated 
documents) it is not cumulative or duplicative of evidence 
previously considered.  Further, the evidence is material.  
The prior denial of service connection for a left tibia 
disorder, claimed as a left ankle fracture, was predicated on 
a lack of evidence that his claimed disability was incurred 
in or aggravated by military service.  Presently, the private 
medical certification from M. V., M. D. dated in May 2005 
indicates that changes found on the CT scan of the veteran's 
left ankle were related to or secondary to an old left ankle 
trauma like the one he received while in service.  Thus, this 
new evidence is material in that it addresses the basis for 
the previous denials:  a suggestion that the veteran 
experienced in-service trauma to his left ankle that 
aggravated his congenital defect of the left tibia.  Thus, 
the claim must be reopened.

Service Connection Claims

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Tibia Disability, Claimed as a Left Ankle Fracture

The veteran contends that his claimed left ankle disability 
was incurred in and aggravated by his military service when 
he fell, twisted, and fractured his left ankle while doing a 
double-time march in armor school classes in 1955 in Fort 
Knox, Kentucky.  He adds that he was placed on permanent 
profile, hospitalized for his broken ankle at Rodriguez Army 
Hospital from November 1956 to December 1956, and discharged.

The veteran's DD Form 214 shows that his military 
occupational specialty was armor basic.  A pre-induction 
examination report dated in August 1954 shows normal findings 
of the feet and lower extremities.  On a consultation sheet 
dated in March 1954 and 1955, the veteran was referred to the 
orthopedic clinic for pain in his left ankle.  (The Board 
observes that this form noted the veteran's age as 18; 
therefore, it appears that the note may have been from March 
1955 rather than March 1954).  The following day (but also 
showing a date in 1954), the veteran was placed on permanent 
profile for a deformity of the left ankle, which was noted to 
be a benign tumor.  He was restricted to no marching over 2 
miles and no jumping.  A physical profile assessment dated in 
March 1955 noted the presence of a benign tumor on the left 
ankle.  The veteran was placed on a permanent profile to 
limit marching, jumping and preclude field training.  In a 
treatment note dated in September 1955, the veteran stated 
that he had a permanent profile with no walking and was 
recently sent to Infantry where there was a lot of walking.  
He requested some kind of action.

In a February 1956 treatment note he complained of pain in 
his left leg from a past fracture.  In a radiographic (x-ray) 
report of the left fore leg dated in March 1956, the 
physician found an irregularity and expansion of the cortex 
of the posterolateral aspect of the distal third of the left 
tibia consistent with an osteochondroma.  Also noted was a 
loose body at the inferior tip of the lateral malleolus 
consistent with previous trauma.  In an orthopedic 
consultation report also dated in March 1956, the veteran was 
noted to have an osteochondroma of the lower left tibia on 
the lateral side projecting against the fibula, which was 
first noted in basic training.  The examiner further noted 
that there had been no injury or cause for aggravation of 
this difficulty since entry into the service.  Physical 
examination revealed a palpable bony mass between the tibia 
and fibula on the lower left leg that was not particularly 
tender, and caused no restriction of ankle motion or calf 
atrophy.  The diagnosis was osteochondroma of the lower left 
tibia.

A separation examination report dated in October 1956 listed 
normal findings of the feet and lower extremities.  A note on 
the form reads "claims permanent L-3 profile given because 
of tumor on left bone.  Consultation with Rodriguez Army 
Hospital reveals 'multiple congenital cortilegeous exostosis, 
left tibia'.  Excision at Rodriguez Army Hospital" was 
scheduled for the next day.  In addition, a summary of 
defects noted multiple congenital cortilegeous exostosis, 
left tibia.  

On a Rodriguez Army Hospital medical history worksheet dated 
in October 1956, the veteran reported no major injuries, bone 
trouble, or muscle weakness.  In a clinical history record, 
the veteran complained of pain in the distal aspect of his 
left leg for a number of months and stated that he wanted to 
have the exostosis removed prior to separation.  In a 
Rodriguez Army Hospital physical examination report on the 
same day, the examiner noted exostosis of posterolateral 
aspect of the left tibia, and the veteran again reported no 
injuries.

In November 1956, the veteran underwent an excision of the 
exostosis of the left tibia at Rodriguez Army Hospital.  A 
pathological report dated in November 1956 revealed a slowly 
growing mass arising from the tibia that was solitary and 
produced pressure symptoms in the fibula.  The diagnosis was 
osteochondroma.

In a Rodriguez Army Hospital discharge summary dated in 
November 1956, the veteran described the history of his left 
tibia disorder as pain about the left ankle that was present 
for a number of months and aggravated by prolonged or 
strenuous use of the lower extremities.  The physician 
concluded that the veteran's condition was due to a 
congenital osteogenic defect, that his present condition and 
symptoms could be considered due to the normal progress of 
his disease, and that there was nothing present to indicate 
service aggravation.  The diagnosis was multiple, congenital 
osteochondroma.

In a VA treatment note dated in November 1991, the veteran 
complained of low back pain and mentioned that he had left 
ankle surgery to a torn ligament in 1956.

In a private radiology report dated in January 2004, the 
radiologist indicated that an x-ray of the left ankle and leg 
showed exostosis of the proximal tibia and proximal fibula 
with no other abnormality seen.

In a private treatment summary from the Castaner Medical 
Group dated in January 2004, the physician stated that the 
veteran had been a patient since January 1990 and suffered 
from pain in the lumbar region and left leg (distal region 
and ipsi-lateral ankle).  The physician stated that the 
veteran used medications for his back and left leg.  He noted 
that a recent radiography demonstrated exostosis in the tibia 
and fibula of the affected leg.

In a private treatment note dated in July 2004, K. C., M. D. 
indicated that the veteran came in for evidence for a VA 
medical compensation claim, stating that he had a left ankle 
fracture 50 years ago while serving in the army and was now 
complaining of persistent pain and irritability.  Dr. C. 
noted that physical examination of the left ankle revealed no 
swelling, a medial surgical incision, foot ankle range of 
motion okay, and no instability.  Dr. C.'s note also read 
"X-ray - distal fibula healed fracture.  [Negative] 
arthrosis."  The impression was listed as [illegible] 
fracture old and residual pain.

A private CT scan report dated in April 2005, and a private 
MRI report of the left ankle dated in April 2005 include 
similar impressions was of ankle joint degenerative changes 
with increased articular fluid and suspected partial fusion 
of the distal left tibia and fibula.  No opinion as to 
etiology was included with either report.

Following a private total body bone scan performed in May 
2005, the impression was findings compatible with 
degenerative arthritic changes involving 10 anatomical parts, 
including the ankles, with increased radiotracer accumulation 
described in the left distal tibia that may represent post-
traumatic changes or other bone pathology.

In a May 2005 private medical certification statement, M. V., 
M. D. indicated that the veteran injured his ankle during 
service when he fell and twisted his ankle.  Dr. V. added 
that the veteran was assigned to light duty, but his ankle 
and foot continued hurting him, and he continued to 
experience left foot and ankle pain and dysfunction after 
service.  Dr. V. opined that the changes of the left ankle 
that were noted in the April 2005 CT scan were concluded to 
be related or secondary to the old left ankle trauma like the 
one the veteran received while in service.

In May 2007, the veteran testified that he fell during 
training in the service and twisted his left ankle and went 
to sick call, but did not receive any treatment, only light 
duty.  He testified that he does not receive any current 
medical treatment for his claimed left ankle disability; 
instead he relies on his homemade remedy of limited exercise 
and avoidance of jumping.  He further testified that he 
brought x-rays to Dr. K. C., a private physician, and 
received an ankle brace, but received no on-going treatment 
from him.  

The Board has considered the veteran's contentions, but finds 
that service connection for his claimed left ankle disability 
is not warranted because there is no connection between his 
current left ankle degenerative changes or developing 
osteoarthritis and any event, injury, or disease during 
active military service, nor is there any evidence of 
aggravation of his osteochrodroma of the left tibia, a 
congenital defect.

Although the veteran has alleged that an in-service fall and 
fracture caused his claimed left ankle disability, the Board 
notes that the only service treatment record showing any 
complaint related to a fracture is a February 1956 note in 
which the veteran complained of pain in his left leg from a 
past fracture.  However, his service treatment records 
contain no findings or treatment of a left ankle fracture 
during military service, and he specifically denied any major 
injuries, bone trouble, or muscle weakness on an October 1956 
Rodriguez Army Hospital medical history worksheet.  By 
comparison, his service treatment records document a benign 
tumor or deformity of his left ankle and contemporaneous pain 
from March 1955, which was diagnosed as an osteochondroma of 
the lower left leg in March 1956.  An osteochondroma is 
defined as a "benign tumor consisting of projecting adult 
bone capped by cartilage projecting from the lateral contours 
of endochondral bones".  See Dorland's Illustrated Medical 
Dictionary 1333 (30th ed. 2003).  This tumor was surgically 
removed at the veteran's request in November 1956 and was 
noted to be due to a congenital osteogenic defect over the 
normal progress of the disease, and there was no indication 
of aggravation during military service.  

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service, then 
VA compensation benefits may be warranted.  See generally, 38 
C.F.R. § 3.306(a).  Because the veteran's left ankle tumor 
was determined to be a congenital defect and was not found to 
have increased in severity beyond the natural course of the 
disorder during his period of active service, compensation 
benefits for the veteran's left ankle disorder are not 
warranted.

While the veteran has suggested that he was hospitalized for 
an ankle fracture or torn ligament, the evidence of record 
clearly documents that the veteran's November 1956 surgery 
involved an excision of the exostosis (tumor) of the left 
tibia that was determined to be the result of the normal 
progression of a congenital osteogenic defect.  As this 
surgery had the effect of ameliorating (improving) his 
congenital condition, which was specifically found not to be 
aggravated by service, the veteran's claim for service 
connection for a left ankle disability and resulting scar 
must be denied.  See 38 C.F.R. § 3.306(b) (2007).

Moreover, post-service private medical records first show 
evaluation of the veteran's claimed left ankle disability in 
2004 - many years after the veteran's discharge from active 
service in 1956.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between service 
discharge and medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Furthermore, the only medical opinion establishing a medical 
relationship between the claimed left ankle disability to any 
established event in service is the May 2005 private 
treatment statement from Dr. V. regarding the relationship of 
the veteran's claimed left ankle disability with events or 
injuries during active service.  This private medical 
opinion, however, is noted to be based on the veteran's 
reported history, and therefore, it has little probative 
value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an 
opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).

Finally, there is no indication that Dr. V. conducted a 
comprehensive review of the entire claims file, including the 
veteran's service treatment records.  The Board also notes 
that the veteran testified that he does not receive any 
current treatment for his claimed disability, and the 
evidence of record reflects that the only time the veteran 
saw Dr. V. was in May 2005 for evaluation.  Therefore, the 
Board finds that this opinion is not persuasive, as the 
conclusion appears to have been based solely on the veteran's 
own reported history, and not on consideration of the 
complete absence of contemporaneous medical evidence showing 
any chronic left ankle problem related to service or 
aggravated by service.  The Board reiterates that as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Therefore, the veteran's claim for a left ankle 
disability must be denied because there is no evidence of a 
chronic left ankle disability as a result of any in-service 
injury and because there is no evidence that his congenital 
left ankle defect - an osteochondroma - was aggravated by 
service.

Low Back Disability Secondary to a Left Ankle Disability

The veteran contends that his lumbar herniated disc status 
post laminectomy is the result of his claimed left ankle 
disability.

The veteran's service treatment records are void of any 
complaints, treatment, or findings of back problems.

Post-service worker's compensation records and private 
treatment records dated from June 1991 to September 1992 show 
that the veteran injured his low back in May 1990 in an 
accident while working for the electric company and was 
awarded worker's compensation benefits.

In a May 2001 statement, the veteran described his May 1990 
back injury and June 1991 surgery and indicated that the 
Social Security Administration as well as his employer 
accepted his claim for disability benefits.

The Board observes that the veteran never complained of any 
back problem during military service, and the first 
documentation of any back problem in the evidence of record 
is in 1991, following the veteran's workplace back injury.  
Because there is no connection of the veteran's current low 
back disability to his military service, the claim for 
service connection must be denied on a direct basis.  See 38 
C.F.R. §§ 3.303, 3.304 (2007).  Similarly, because the 
veteran has not been awarded service connection for a left 
ankle disability, it follows that service connection for his 
low back disability on a secondary basis is not warranted, 
and the claim must be denied.  See 38 C.F.R. § 3.310(a) 
(effective before and after October 10, 2006).

Conclusion

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the claims on appeal.  The Board does not doubt the sincerity 
of the veteran's belief that he has a current left ankle 
disability, to include a scar, as well as a low back 
disability as a result of events during military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed left ankle and low back disabilities have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for a left ankle disability, to include a scar, 
and a low back disability must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Clear and Unmistakable Error (CUE) Claim

General Laws and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2007).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  See 
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 94 (1996); 
Fugo, 6 Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  See Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).  

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  The Federal Circuit has held that 
"where an RO renders a decision on a veteran's claim for 
benefits but fails to address one of the claims, that 
decision is final as to all claims; the RO's failure to 
address the implied claim 'is properly challenged through a 
[clear and unmistakable error] motion,' not a direct 
appeal."  See DeShotel v. Nicholson, 457 F.3d 1258 (2006) 
(quoting Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005)).

Service Connection for a Post-Operative Scar Based on CUE

In February 2006, the veteran filed a claim for service 
connection for a post-operative scar on his left ankle based 
on clear and unmistakable error in the July 22, 1957 rating 
decision that denied service connection for a left ankle 
disability, but failed to discuss service connection for the 
post-operative scar. 

VA regulations applicable at the time of the July 22, 1957, 
rating decision provided that basic entitlement to disability 
compensation could be established for a disability resulting 
from an injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 
310 (1956); 38 C.F.R. § 3.77 (1956).  Determinations as to 
service connection were to be based on a review of the entire 
evidence of record in the individual case with due 
consideration extended to the defined and consistently 
applied policy of the VA to administer the law under a broad 
and liberal interpretation consistent with the facts shown in 
each case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arose 
regarding service connection, such doubt was to be resolved 
in favor of the veteran.  38 C.F.R. § 3.63(a) (1956).

Injury or disease, apart from misconduct disease, noted prior 
to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were to be conceded to have been 
aggravated where such disability underwent an increase in 
severity during service unless such increase in severity was 
shown by clear and unmistakable evidence, including medical 
facts and principles, to have been due to the natural 
progress of the disease.  Aggravation of a disability noted 
prior to service or shown by clear and unmistakable evidence, 
including medical facts and principles, to have had inception 
prior to enlistment were not to be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of such disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post-operative scars, will not be 
considered service-connected, i. e., aggravated by service 
otherwise than by the usual effects of treatment.  In 
determinations involving the question of aggravation by 
service, due regard was to be given the places, types, and 
circumstances of the veteran's service.  38 C.F.R. § 3.63(i) 
(1956).
Based upon the evidence existing at the time of the 
unappealed July 22, 1957 rating decision, the Board finds the 
record does not establish that the correct facts, as they 
were known at the time, were not before the RO or that the RO 
incorrectly applied the statutory or regulatory provisions at 
the time such that the outcome of the claim would have been 
manifestly different but for the omission.  In light of the 
fact that service treatment records established that the 
veteran's in-service surgery on his left tibia was to 
ameliorate his osteochondroma, which was noted to be a 
congenital defect, it was reasonable for the RO to deny 
service connection for a left ankle disability at that time.  
Likewise, service connection for the resulting left tibia 
scar is not warranted because the surgery performed had the 
effect of ameliorating a congenital defect, an osteochondroma 
of the left tibia.  

As the Board concludes that the correct facts, as they were 
known at that time, were before the adjudicator, and that the 
statutory and regulatory provisions extant at the time were 
correctly applied, the Board finds no clear and unmistakable 
error in the July 22, 1957 rating decision that omitted a 
discussion of service connection for a post-operative left 
tibia scar.  For the foregoing reasons, the claim for CUE in 
the July 22, 1957 rating decision must be denied.


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a left tibia 
disability, claimed as a left ankle fracture; to this extent, 
the appeal is allowed.

Entitlement to service connection for a left tibia 
disability, claimed as a left ankle fracture, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a non-service-connected left ankle 
disability, is denied.

A July 22, 1957 rating decision that denied service 
connection for a left ankle disability, but failed to 
consider a post-operative left tibia scar, was not clearly 
and unmistakably erroneous; the appeal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


